ORDER
This matter having been duly presented to the Court, it is ORDERED that JOHN F. RODGERS, JR., of LINDENWOLD, who was admitted to the bar of this State in 1970, and who was suspended from the practice of law for a period of three months effective October 4, 2003, by Order of this Court dated September 5, 2003, be restored to the practice of law, effective immediately; and it is further
ORDERED that JOHN F. RODGERS, JR., shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year and until the further Order of the Court.